Citation Nr: 1610968	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-33 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for inactive pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to August 1969. 

This matter initially came before the Board of Veterans' Appeals (Board) following a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied a compensable rating for inactive pulmonary tuberculosis. 

The Veteran testified before a Veterans Law Judge at a Travel Board hearing in March 2013.  A transcript of that hearing has been associated with the claims file. However, that Veterans Law Judge is no longer employed at the Board.  The Veteran was notified in a June 2015 letter of this fact.  In a July 2015 correspondence he indicated that he did not wish to have another hearing.  As such, the Board will adjudicate the case before it as per the Veteran's request.

In February 2014, October 2014 and September 2015 the Board remanded this issue for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The Veteran's service-connected respiratory disability has been manifested by post-bronchodilator FEV-1 and FEV-1- FEV1/FVC readings of 70 percent or less and a DLCO of 59.2 predicted.





CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, for the service-connected respiratory disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.14, 4.21, 4.96, 4.97, Diagnostic Code 6371, General Rating Formula for Restrictive Lung Disease (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a February 2011 letter, prior to the appealed rating decisions, the RO explained what information and evidence was needed to substantiate a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The February 2011 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, VA treatment records and the reports of February 2011, April 2014 and February 2015 VA examinations.  Per the September 2015 Board remand instructions, the Veteran also underwent a VA examination in November 2015.  The February 2011, April 2014, February 2015 and November 2015 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the February 2011, April 2014, February 2015 and November 2015 VA examinations are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, in light of the above, the Board finds that the RO substantially complied with the September 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative and the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

As noted above, in March 2013 the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's service-connected inactive pulmonary tuberculosis disability is currently evaluated as noncompensably disabling under Diagnostic Code 6731.  See 38 C.F.R. § 4.27 (2015).

Diagnostic Code 6731 directs that inactive pulmonary tuberculosis be rated based on residuals, such as interstitial lung disease, restrictive lung disease or when obstructive lung disease is the major residual, as chronic bronchitis.  38 C.F.R. §4.97 (2015). 

The General Rating Formula for Interstitial Lung Disease provides the following:

A 100 percent is assigned if the disability requires outpatient oxygen therapy or is manifested by Forced Vital Capacity (FVC) less than 50 percent of predicted, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent of predicted, cor pulmonale, pulmonary hypertension, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation.  

A 60 percent rating is assigned if the disability is manifested by FVC 50 to 64 percent of predicted, by DLCO (SB) 40 to 55 percent of predicted, or by maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  

A 30 percent rating is assigned if the disability is manifested by FVC 65 to 74 percent of predicted or by DLCO (SB) 56 to 65 percent of predicted.  

A 10 percent rating is assigned if the disability is manifested by FVC 75 to 80 percent of predicted or by DLCO (SB) 66 to 80 percent of predicted.  38 C.F.R. § 4.97.

The General Rating Formula for Restrictive Lung Disease provides the following: 

A 100 percent disability rating for findings that show Forced Expiratory Volume at one second (FEV-1) less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  

A 60 percent disability rating is assigned for FEV-1 of 40- to 55- percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio-respiratory limit).  

A 30 percent disability rating is assigned for FEV-1 of 56- to 70- percent predicted, or; FEV- 1/FVC of 56 to 70 percent or; DLCO (SB) 56- to 65-percent predicted.  

A 10 percent disability rating is assigned for FEV-1 of 71- to 80- percent predicted, or; FEV- 1/FVC of 71 to 80 percent or; DLCO (SB) 66- to 80- percent predicted. 38 C.F.R. § 4.97.


Finally, Diagnostic Code 6600, for chronic bronchitis, provides the following:

A 100 percent evaluation is warranted in cases of FEV-1 less than 40 percent of predicted value; FEV-1/FVC of less than 40 percent; DLCO (SB) of less than 40-percent predicted value; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or the requirement of outpatient oxygen therapy.  

A 60 percent evaluation is in order in cases of FEV-1 of 40-to 55-percent of predicted value; FEV- 1/FVC of 40 to 55 percent; DLCO (SB) of 40-to 55-percent of predicted value; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

A 30 percent evaluation is assigned in cases of FEV-1 of 56- to 70-percent of predicted value; FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 56- to 65-percent of predicted value. A 10 percent evaluation is warranted in cases of FEV-1 of 71- to 80-percent of predicted value; the ratio of FEV-1/FVC of 71 to 80 percent; or DLCO (SB) of 66-to 80-percent of predicted value.  

Post-bronchodilator studies are required when pulmonary function tests are conducted for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal are the examiner provides a reason post-bronchodilator results should not be done.  38 C.F.R. § 4.96(d) (4) (2015).  When evaluating based on pulmonary function test results, post-bronchodilator results are to be used in applying the evaluation criteria unless the post- bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, pre-bronchodilator results are to be used for evaluation purposes.  See 38 C.F.R. § 4.96(d) (5).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Factual Background and Analysis

The Veteran filed a claim for an increased rating for his service-connected inactive pulmonary tuberculosis disability that was received by VA on December 23, 2010.

The Veteran underwent a VA examination in February 2011.  The Veteran presented with complaints of a dry cough which was sometimes productive in the mornings.  He also complained of dyspnea with moderate to heavy exertion.  He had a non-productive cough one or several times daily.  His pulmonary examination revealed no evidence of abnormal breath sounds.  Asthma was not present.  His diaphragm excursion and chest expansion were normal.  There were no conditions that may be associated with pulmonary restrictive disease.  There were no signs of significant weight loss or malnutrition.  Chest x-rays were negative.  The diagnosis was asymptomatic tuberculosis which was inactive.  

The Veteran underwent a VA examination in April 2014.  The Veteran had no problems with night sweats, weight loss or chronic cough.  He did however report some dyspnea with extreme exertion.  His respiratory condition did not require the use of oral or parenteral corticosteroid medications, did not require the use of inhaled medications, did not require the use of oral bronchodilators, did not require the use of antibiotics and did not require outpatient oxygen therapy.  The examiner indicated that the Veteran had no residual lung condition.  While the April 2014 contains PFT results dated in 2004, as noted in the October 2014 Board remand, there is no documentation that a PFT was completed on the April 2014 VA examination.  

The Veteran underwent a VA examination in February 2015.  The examiner associated May 2014 PFT results with the claims file, and noted that the Veteran had moderate obstructive lung disease with significant bronchodilator response.  The May 2014 PFT results revealed pre-bronchodilator FVC to be 76.3 percent predicted; FEV-1 to be 69.5 percent predicted; and the ratio of FEV-1 to FEV1/FVC to be 54 percent predicted.  Post-bronchodilator FVC was 76.3 percent predicted; FEV-1 was 69.5 percent predicted; and the ratio of FEV-1 to FEV1/FVC was 70 percent predicted.  The examiner reported that there was a mild decrease in total lung capacity, which suggested a small degree of pulmonary parenchymal restriction.  The examiner concluded that the lung abnormality could be asthma, but that the study was inconclusive because diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) was not measured.  The examiner did not provide a rationale on whether the diagnosed moderate obstructive lung disease was as likely as not a residual of the Veteran's service connected inactive pulmonary tuberculosis. 

In a March 2015 addendum, the VA examiner stated that the Veteran did not have residuals for tuberculosis, and that PFT findings were reflective of moderate obstructive pattern with post-bronchodilator response, consistent with asthma.  The examiner found that the forced expiratory volume in one second to forced vital capacity (FEV1/FVC) result of 70 percent was most reflective of asthma.  The examiner noted that PFTs are not an accurate reflection of any lung residuals or respiratory status as related to the Veteran's tuberculosis.  The examiner opined that the Veteran's moderate obstructive pattern, asthma, was less likely as not related to the Veteran's service-connected inactive tuberculosis, but did not provide a rationale for this statement.  The examiner noted that the Veteran was prescribed a bronchodilator, had no asthma attacks with periods of respiratory failure in the past 12 months and had no exacerbations in the past 12 months.
 
Per the September 2015 Board remand instructions, the Veteran underwent a VA examination in November 2015.  The Veteran reported night sweats and a frequent cough.  He also reported wheezing.  He denied weight loss, hemoptysis, or fevers.  He had obstructive lung disease and used Symbicort 1-2 times a day. PFTs performed in November 2015 were suggestive of asthma with moderately severe airflow obstruction which improves markedly (and normalizes) after bronchodilator.  He reported that he had been told in the past that he had emphysema.  His respiratory condition did not require the use of oral or parenteral corticosteroid medications, did not require the use of oral bronchodilators, did not require the use of antibiotics and did not require outpatient oxygen therapy.  However, his respiratory condition did require the use of inhaled medications as he used intermittent inhalational bronchodilator therapy and intermittent inhalational anti-inflammatory medication.  The November 2015 PFT results revealed pre-bronchodilator FVC to be 66.1 percent predicted; FEV-1 to be 43.6 percent predicted; and FEV1/FVC to be 51 percent predicted.  Post-bronchodilator FVC was 105.5 percent predicted; FEV-1 was 108.1 percent predicted; and FEV1/FVC was 79 percent predicted.  The DLCO ratio was 59.2 percent.  The examiner noted that the FEV1/FVC result most accurately reflected the Veteran's level of disability.  The Veteran had multiple respiratory conditions and the obstructive lung disease, likely asthma, were predominantly responsible for the limitation in pulmonary function.  His respiratory condition did not impact his ability to work.  The examiner noted that the Veteran had inactive tuberculosis secondary to exposure.  He did not have active tuberculosis.  He likely had asthma given his recent PFT that showed moderately severe obstructive lung disease with marked improvement with bronchodilator response.  He also gave a history of emphysema, but denied tobacco use.  His obstructive lung disease pattern noted on PFT could be seen after treatment for tuberculosis, as patients had a higher risk of obstructive defects after completing anti-tuberculosis treatment.  The examiner concluded that therefore, it was as least as likely that the Veteran's current lung function was secondary to treatment for his latent tuberculosis.

Having carefully reviewed the Veteran's complaints, VA treatment records and examinations and when affording the Veteran the benefit of the doubt, the Board finds the Veteran is entitled to an increased rating of 30 percent under Diagnostic Code 6731 for his service-connected respiratory disability.

As noted above, the record demonstrates that a May 2014 PFT revealed post-bronchodilator FEV-1 readings of 69.5 percent predicted and a ratio of FEV-1 to FEV1/FVC of 70 percent predicted.   Under the General Rating Formula for Restrictive Lung Disease, these findings are consistent with a 30 percent rating which contemplated FEV-1 readings of 56 to 70 percent predicted and FEV- 1/FVC of 56 to 70 percent predicted.  Additionally, the November 2015 PFT revealed a DLCO ration of 59.2 percent which is also consistent with a finding of 30 percent under the General Rating Formula for Restrictive Lung Disease.  See, 38 C.F.R. §4.97.

The Board notes that in a March 2015 addendum opinion, the February 2015 VA examiner indicated that the Veteran did not have residuals for tuberculosis, and that PFT findings were reflective of moderate obstructive pattern with post-bronchodilator response, consistent with asthma.  The examiner noted that PFTs are not an accurate reflection of any lung residuals or respiratory status as related to the Veteran's tuberculosis and that the Veteran's moderate obstructive pattern, asthma, was less likely as not related to the Veteran's service-connected inactive tuberculosis.

The Board acknowledges that it is precluded from differentiating between the symptomology attributable to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the February 2015 VA examiner differentiated between the Veteran's service-connected inactive tuberculosis and his non-service-connected asthma.  However, per the September 2015 Board remand instructions, the November 2015 VA examiner specifically addressed whether any of the Veteran's current respiratory disorders were the residuals of his service-connected inactive tuberculosis.  The November 2015 VA examiner determined that while the Veteran did not have active tuberculosis, he likely had asthma given his recent PFT that showed moderately severe obstructive lung disease.  The examiner opined it was as least as likely that the Veteran's current lung function was secondary to treatment for his latent tuberculosis.  Unlike the February 2015 VA examiner who did not provide rationale for his conclusions, the November 2015 VA examiner noted that the Veteran's obstructive lung disease pattern could be seen after treatment for tuberculosis, as patients had a higher risk of obstructive defects after completing anti-tuberculosis treatment.  

As a result, the Board finds the opinion of the November 2015 VA examiner to be the most probative and therefore the Veteran's current respiratory symptomatology can be attributed to residuals of his inactive tuberculosis.  Accordingly, the Board finds that a 30 percent rating is warranted for the Veteran's service-connected respiratory disability.

While an increased rating of 30 percent is warranted for the Veteran's respiratory disability, the Board finds that a rating in excess of 30 percent is not warranted.  While the Veteran was found to have pre-bronchodilator FEV-1 findings of 43.6 predicted and FEV-1/FVC of 51 percent.  At no time is the Veteran's respiratory disability shown to have been manifested by post bronchodilator findings of FEV-1 of 40-to 55-percent of predicted value; FEV-1/FVC of 40 to 55 percent; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); FVC less than 64 percent of predicted; DLCO 40 to 55 percent of predicted value; cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episode(s) of acute respiratory failure; or the requirement of outpatient oxygen therapy as contemplated by a rating in excess of 30 percent.

In light of the foregoing, the Board finds that a 30 percent disability evaluation is warranted for the Veteran's service-connected respiratory disability.  

Extraschedular Consideration

The Board has also considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected inactive pulmonary tuberculosis disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2015). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected inactive pulmonary tuberculosis disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER


Entitlement to a rating of 30 percent for inactive pulmonary tuberculosis is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


